Citation Nr: 1452261	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, including refractive error, mild dry eyes, incipient senile cataracts and glaucoma suspect, to include as secondary to service-connected hypertension.

2. Entitlement to an initial rating in excess of 10 percent for hypertension.

3. Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 27, 2008 to August 9, 2008; he was also a member of the United States Naval Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2010 rating decision issued by the RO in San Juan, Puerto Rico.  In the May 2009 rating decision, the RO granted service connection for hypertension and assigned a 10 percent disability evaluation as well as headaches and assigned a noncompensable evaluation.  The San Juan RO currently had jurisdiction over this case.

The Board notes that these issues have previously been remanded by the Board in March 2014 and are now appropriately before the Board.  In this regard, the Board notes that during the March 2014 remand, the Board adjudicated additional issues.  These issues were entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities; entitlement to service connection for ischemic stroke, to include as secondary to service-connected hypertension; entitlement to service connection for a heart disability (claimed as chest pain), including sinus bradycardia and hypertensive heart disease, to include as secondary to service-connected hypertension; and entitlement to service connection for a stomach disability (claimed as gastritis), including gastroesophageal reflux disease, to include as secondary to service-connected hypertension.  

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities, and entitlement to service connection for ischemic stroke, to include as secondary to service-connected hypertension are no longer before the Board because the Board granted the former and denied the latter in its March 2014 decision.  The issues of entitlement to service connection for a heart disability (claimed as chest pain), including sinus bradycardia and hypertensive heart disease, to include as secondary to service-connected hypertension, and entitlement to service connection for a stomach disability (claimed as gastritis), including gastroesophageal reflux disease, to include as secondary to service-connected hypertension are no longer before the Board because they have been granted in an August 2014 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA folder reveals that with the exception of a January 2014 brief and associated documents submitted by the Veteran's representative, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  The Veteran's record in VBMS includes additional VA examinations, which have been considered in the October 2014 supplemental statement of the case.

The issue of entitlement to service connection for a bilateral eye disability, including  refractive error, mild dry eyes, incipient senile cataracts and glaucoma suspect, to include as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

2. The Veteran's headaches are not of a prostrating nature.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

2. The criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.   

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.    

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to VA's notice obligations, the Board notes that a September 2008 and a July 2010 letter informed the Veteran of the evidence necessary to substantiate his claims.  The Board also notes that because the matters at issue concern an appeal from an initial rating, VCAA notice obligations were fully satisfied when service connection was granted.  See Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006). The record does not show, nor does the Veteran contend, that any notice deficiencies resulted in prejudice.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service treatment records and VA examination reports, in addition to private treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 
Additionally, the Board finds there has been substantial compliance with its March 2014 remand directives with regard to the issues decided herein.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was afforded VA examinations to determine the level of severity of his service-connected hypertension and headaches.  A supplemental statement of the case (SSOC) was issued in October 2014.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand with regard to the initial increased rating claims.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide these two claims.

The Board notes that as part of the March 2014 remand, the Veteran was afforded a hypertension and a headaches examination.  The Board finds these examinations adequate in deciding the Veteran's initial increased rating claims because they are based on a review of the Veteran's STRs, claims file, interview with the Veteran, and a physical examination of the Veteran.  The examinations also include clear findings and conclusions.  As such, they are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran submitted arguments and evidence in support of his appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.


II. Analysis

A May 2009 rating decision granted the Veteran service connection for hypertension with an evaluation of 10 percent, and for headaches with an evaluation of zero percent, both effective August 10, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.2.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction with regard to an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 3.102, 4.3.

A. Hypertension

The Veteran's service-connected hypertension is rated at 10 percent under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101. 

Under DC 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  Note 1 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different ways. 

During a March 2009 VA general examination, the Veteran's blood pressure (BP) readings were noted as follows: 158/92, 156/90, and 156/92.  

An August 2009 San Juan VAMC outpatient treatment record noted a BP reading of 184/101 and 157/90.  

A September 2009 San Juan VAMC record notes a BP reading of 150/90.  Another September 2009 San Juan record shows a BP reading of 155/93.  

In November 2009, BP readings of 168/98 and 169/92 were recorded.  

In December 2009, a BP reading of 169/92 and 162/98 was recorded.  

In January 2010, a BP reading of 159/93 was recorded.  
During a February 2010 stress test, the maximum recorded BP was 255/100.  

In March 2010, the Veteran's BP was recorded as 158/91 and 160/90.  

A BP of 140/86 was recorded in April 2010.  His BP was recorded as 170/100 in July 2010.  

A July 2010 VA Stomach examination showed a BP of 130/84.

During an August 2010 VA Genitourinary examination, the Veteran's BP was recorded as 150/90.

A September 2010 VA Neurological Disorders examination recorded a BP of 176/99.  Another September 2010 BP reading was noted as 129/77.

The Board notes that from February 2011 to April 2014, the San Juan VAMC outpatient treatment records showed the following readings for the Veteran's BP: 122/76, 144/82, 130/89, 160/95, 138/86, 141/80, 139/79, 156/91, and 169/96.

During a June 2014 VA Hypertension examination, the three BP readings were noted as follows: 173/95, 172/95, and 172/95.  The Veteran noted that he was taking his daily medications with good compliance.  The examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension or isolated systolic hypertension.  The examiner also noted that the Veteran did not have a history of a diastolic BP elevation to predominantly 100 or more.  No complications were noted, and the examiner stated that the Veteran's hypertension did not impact his ability to work.  

In light of the aforementioned evidence, the Board concludes that at no time during the appeal period does the Veteran qualify for a rating in excess of 10 percent for his service-connected hypertension.  This is so because the Veteran's diastolic pressure readings were never predominantly 110 or more, or his systolic pressure was never predominantly 200 or more.  The evidence suggests that the highest diastolic pressure reading was noted as 101, in August 2009.  Furthermore, the highest systolic pressure was noted as 255 in a February 2010 stress test.  These high numbers were recorded only once, however, and cannot be considered predominant since they occurred so rarely.  Therefore, because the Veteran's predominant diastolic pressure was not over 110, and his systolic pressure was not predominantly more than 200, a 20 percent rating is not warranted.  For the same reason, because the Veteran does not have diastolic pressure predominantly of 120 or more, he is not qualified for a 40 percent rating; he is also not qualified for a 60 percent rating because he does not have diastolic pressure predominantly 130 or more.  The Veteran's 10 percent disability rating is the maximum he can get under these circumstances in light of the fact that he requires continuous medication for control as evidenced in the June 2014 VA examination.     

In reaching this decision, the Board is mindful of the fact that a May 2010 letter from Dr. Valentin states that the Veteran has increased BP, and that he had frequent reading of 170/110.  However, the Board does not afford any probative value to Dr. Valentin's statements because first, there are no BP readings associated with this statement, and second, the evidence of record contradicts this statement.  The BP readings in the Veteran's file do not show that he had predominant readings of 170/110.  

The Board further acknowledges the Veteran's statements regarding the severity of his hypertension.  The Board notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, although the Veteran is competent to report any BP readings he may have taken himself, the record does not contain any self-reported BP readings by the Veteran.  As such, the Board does not give any probative weight to the Veteran's simple statement that his hypertension requires a higher disability rating, but instead gives the most probative weight to the BP readings documented in the file, which suggests that a disability in excess of 10 percent for the Veteran's hypertension is not warranted at any time during the appeal period.  

The Board has also considered whether "staged" ratings are appropriate in this case; however, as the Veteran's BP readings were consistently in the same range during the entire appeal period, staged ratings pursuant to Hart and Fenderson are not for application.  See Hart and Fenderson, supra.            
    
B. Headaches

The Veteran's service-connected headaches is rated as noncompensable under the provisions of 38 C.F.R. § 4.104, Diagnostic Code (DC) 8100.  

Under DC 8100, a 10 percent (compensable) disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50-percent disability rating is warranted for migraine headaches with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.    

An October 2008 treatment report from Florida Hospital noted that when the Veteran had severe headaches, he sometimes had paresthesias of the left arm.  

During the March 2009 VA general examination, it was noted that the Veteran had headaches with elevated high blood pressure. 

A January 2012 San Juan VAMC note shows that the Veteran reported headaches "sometimes."  An August 2012 San Juan VAMC note states that the Veteran's headaches are daily and that they last 5-6 hours.  He has not noticed any relief with any agent.  He has been unable to identify a precipitating agent for his headaches.      

During a June 2014 VA Headaches examination, the examiner noted that the Veteran was diagnosed as migraneur after an episode of severe headache.  It was noted that the headache still recurred.  The Veteran's treatment plan did not include taking medication.  The duration of a typical head pain was noted to be less than one day.  The examiner also reported that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The CT scan of the head was unremarkable.  The examiner stated that the Veteran's headache condition impacted his ability to work in that the Veteran must remain secluded for the duration of the episode.  

In light of the above evidence, the Board concludes that in no time during the appeal period does the Veteran's headache pain warrant a compensable rating.  This is so because the Veteran does not have prostrating attacks.  Because he does not have prostrating attacks, he cannot qualify for a 10, 30, or 50 percent disability rating.

The Board has considered the Veteran's lay statements that his headaches are worse.  However, the medical and lay evidence do not show that the Veteran has experienced any headaches of a prostrating nature.  Without any indication that the Veteran experiences prostrating headaches, the preponderance of the evidence is against the claim for a compensable rating under DC 8100.  38 C.F.R. § 4.124a, DC 8100.  Therefore, the claim for an initial compensable rating for headaches must be denied.  Id.; 38 U.S.C.A. § 5107(b).   

C. Extraschedular Consideration

The Board has additionally contemplated whether this case should be referred for an extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension and headaches with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension and headaches symptomatology are fully addressed by the rating criteria under which such disabilities are rated.  For example, a higher schedular rating is warranted for hypertension only for higher systolic or diastolic BP readings.  In this case, however, the Veteran's BP readings are not high enough to warrant a higher rating.  Furthermore, a higher rating for headaches is warranted if there are prostrating attacks, which the Veteran does not have.  There is no indication that the Veteran's hypertension or headaches result in any symptoms that fall so far outside the rating schedule as to render those criteria inadequate.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, an April 2014 note from the San Juan VAMC shows that the Veteran reported working as policeman.  Because the Veteran is currently working, a TDIU is not reasonably raised by the record, and further consideration of this issue is not necessary.

In reaching these conclusions, the Board considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 10 percent for hypertension is denied.

An initial compensable rating for headaches is denied. 

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In March 2014, the Board remanded the bilateral eye disability claim to afford the Veteran another examination because the examinations of record were not adequate as they did not provide a rationale for the conclusions reached.  In its March 2014 remand directives, the Board specifically requested that the examiner provide a detailed rationale for all opinions.  Following the Board's March 2014 remand, the Veteran was afforded another eye examination in June 2014.  However, the Board finds that a remand is necessary to obtain an addendum opinion from the June 2014 VA examiner on the etiology of the Veteran's diagnosed eye conditions.  

In this regard, the Board notes that the June 2014 VA examiner diagnosed the Veteran with the following eye conditions: mild blepharitis, dry eye, incipient nuclear sclerosis, pinguecula, and open angle glaucoma suspect due to enlarged cup to disc ratio.  The examiner noted that the Veteran denied any history of ocular surgery or direct ocular trauma, that the Veteran was no using any eye drops, that there was no known family history of glaucoma, that the Veteran stated that he experienced beating pain of eyes only associated to his migraine headaches, that the Veteran denied any visual phenomena, and that he did not see any lights, nor did he experience loss of visual field.  

The examiner referred to a Veteran's statement in his STRs, wherein the Veteran stated that he had his left eye swollen and in pain, that he had a headache and eye pressures, and that he could not feel his left arm and had high blood pressure.  The examiner also referred to the September 2010 VA eye examination, which had noted that the Veteran's loss of vision was caused by or a result of his refractive error and that "his symptoms by the mild dry eyes not related to his military service."

At the end of the physical examination, the June 2014 VA examiner stated that the Veteran's loss of vision was due to refractive error (hyperopia and presbyopia), that hyperopia is usually inherited, and that presbyopia was a natural aging process of the eye for this Veteran at his age.  With regard to direct service connection, the June 2014 examiner concluded that the Veteran's eye disability was less likely than not incurred in or caused by an in-service injury, event or illness because the optometry clinic evaluation dated July 25, 2008, which was performed after the episode of the Veteran's left eye pain/pressure headache and high blood pressure, stated the eye examination with clear cornea and conjunctiva; the lens was clear.  There was also no mention of blepharitis, pinguecula, dry eye, incipient nuclear sclerosis, nor open angle glaucoma suspect.  The Veteran had good intraocular pressure in both eyes.  The diagnoses at that visit were hypermetropia and presbyopia.  The June 2014 examiner stated that there was no evidence in the STRs that the Veteran's stated ocular conditions had their onset or were otherwise medically related to the Veteran's service.  The examiner added that the Veteran's refractive error (hypermetropia and presbyopia) were not worsened beyond the natural progression by military service.  

With regard to the secondary service connection, the examiner stated that the Veteran's condition was less likely than not "proximately due to or the result of the Veteran's service connected condition."  The examiner noted that the Veteran's loss of vision is due to refractive error (hyperopia and presbyopia), and that the Veteran did not have any ocular complaints.  On slit lamp examination, the Veteran was seen to have small pinguecula, mild blepharitis and associated dry eye, not causing symptoms at present.  The examiner further noted that the Veteran stated having bilateral eye pain as part of his migraine headaches; however, the examiner stated that this was not a separate ocular condition, and that there was no ocular origin for the pain.  The examiner concluded by saying that the Veteran's eye conditions were not proximately due to, or caused by, the Veteran's service-connected hypertension and headaches, and that his conditions were not aggravated by hypertension and headaches.  

The Board finds that the examiner's opinion with regard to the secondary service connection is inadequate because she does not explain why the Veteran's eye disabilities are not caused or aggravated by his service-connected hypertension and/or headaches.  The Board notes that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  Here, contrary to the requirements of the March 2014 Board remand, the June 2014 examiner fails to provide a rationale for her conclusions with regard to secondary service connection.  Therefore, another remand is necessary.    

While on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his eye disorders.  Thereafter, such records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his eye disorders that are not already associated with the claims file.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, send the Veteran's file to the examiner who conducted the Veteran's June 2014 eye evaluation.  The claims file, to include a copy of this remand, must be made available to the examiner for review and the report should reflect that such review was conducted.  The examiner is then requested to provide a complete explanation as to why she thinks that the Veteran's eye disorders are not caused or aggravated by his service-connected hypertension and/or headaches.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale, with full review of the evidence of record, to include the Veteran's lay statements.  If medical literature is relied upon in rendering any determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.  A new examination of the Veteran should be arranged only if deemed necessary.  

3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


